Name: 86/163/EEC: Commission Decision of 9 April 1986 refusing to approve a programme for the improvement of the conditions under which milk products are processed and marketed in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  food technology;  processed agricultural produce
 Date Published: 1986-05-16

 Avis juridique important|31986D016386/163/EEC: Commission Decision of 9 April 1986 refusing to approve a programme for the improvement of the conditions under which milk products are processed and marketed in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 130 , 16/05/1986 P. 0036 - 0036*****COMMISSION DECISION of 9 April 1986 refusing to approve a programme for the improvement of the conditions under which milk products are processed and marketed in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) (86/163/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas on 6 February 1985 the Danish Government forwarded, pursuant to Regulation (EEC) No 355/77, a new programme for the improvement of the conditions under which milk products are processed and marketed; Whereas the programme deals with the rationalization and modernization of plant and equipment for processing and marketing milk and the expansion of plant for the production of certain milk products with a view to improving the use of existing capacity and increasing the treatment and processing of milk products, thereby stabilizing producers' incomes; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the new programme does not provide evidence of any need for further modernization, as a priority, of the sector in question to justify Community financing in addition to what has already been granted between 1978 and 1984 for implementing the first programme on the subject; Whereas moreover the production targets specified in the programme do not correspond to the objectives of the common agricultural policy as regards milk production; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Approval of the programme to improve the conditions under which milk products are processed and marketed, notified on 6 February 1985 by the Danish Government pursuant to Regulation (EEC) No 355/77, is hereby refused. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1.